       Case 2:20-cv-01080-SMB Document 8-1 Filed 06/04/20 Page 1 of 2




 1
                            IN THE UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF ARIZONA
 3
 4
     Mohamed Sabra; and Council on                   Case No. CV-20-1080-PHX-SMB
 5 American-Islamic Relations of Arizona,

 6                 Plaintiffs,                       [PROPOSED] ORDER GRANTING
                                                     PLAINTIFFS’ PRELIMINARY
 7          vs.                                      INJUNCTION
 8 Maricopa County Community College
     District; and Nicholas Damask, in his
 9 official and individual capacity
10                 Defendants.
11
12          Plaintiffs, Council on American Islamic Relations of Arizona, and Mohamed Sabra,
13 have moved for a preliminary injunction to preliminarily enjoin Defendants Maricopa
14 County Community College District (“MCCD”), Nicholas Damask, and any other employee
15 or agent of MCCD from teaching the Islamic Terrorism module in POS120, “World
     Politics,” as inconsistent with the First Amendment to the United States Constitution.
16
            Having considered the submissions and arguments of the Parties, the Court GRANTS
17
     Plaintiffs’ Application for a Preliminary Injunction. The Court finds and concludes that
18 preliminary injunctive relief is warranted, as follows:
19          1.        Plaintiffs are likely to succeed on the merits that the Islamic Terrorism
20 module unconstitutionally disapproves of, or shows hostility towards, a religion in violation

21 of the First Amendment.
          2.     If the requested relief is not granted, the acts to be enjoined are likely to cause
22
     irreparable harm to Plaintiffs. Absent relief from this court, Defendants will continue to
23
     disapprove of religion through the module that is scheduled to be taught by Damask in the
24
       Case 2:20-cv-01080-SMB Document 8-1 Filed 06/04/20 Page 2 of 2



 1 Summer semester, 6/8/2020 – 7/16/2020, and the Fall semester, 8/24/2020 – 10/16/2020.

 2 The “loss of First Amendment freedoms, for even minimal amounts of time, unquestionably
     constitutes irreparable injury.” Valle Del Sol Inc. v. Whiting, 709 F.3d 808, 828 (9th Cir.
 3
     2013) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion)).
 4
           3.     The balance of interests tips sharply in favor of, and the public interest strongly
 5
     warrants, upholding fundamental First Amendment principles. See, e.g., Thalheimer v. City
 6 of San Diego, 645 F.3d 1109, 1129 (9th Cir. 2011).

 7         4.     Defendants are ordered to immediately stop teaching the Islamic Terrorism

 8 module in POS120.
           5.     Defendants are hereby preliminary enjoined from teaching the Islamic
 9
     Terrorism module in POS120 until a trial on the merits has concluded.
10

11
     IT IS SO ORDERED.
12

13

14

15

16

17

18

19

20

21

22

23

24



                                                   1
